Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 22, 2014

                                               No. 04-14-00662-CV

                        IN THE INTEREST OF M.A. AND J.A., CHILDREN,

                       From the 57th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012-PA-01618
                          Honorable Charles E. Montemayor, Judge Presiding

                                                   ORDER
        On September 22, 2014, Appellant Judith R. filed a notice of appeal, stating that she
intended to appeal an order from the trial court that was signed on September 19, 2014.1
However, the clerk’s record reflects that the trial court did not sign an order in the underlying
cause number on September 19, 2014.2 Instead, the clerk’s record reflects that the trial court’s
order terminating appellant’s parental rights to her children M.A. and J.A. was signed by the trial
court on February 19, 2014. The clerk’s record also reflects that appellant filed a notice of appeal
from that order on March 19, 2014, and that this Court dismissed her appeal for want of
prosecution on July 2, 2014. Mandate then issued in that appeal. Thus, it appears we have no
jurisdiction over this second appeal filed by appellant on September 22, 2014.

        We, therefore, ORDER appellant to show cause in writing by November 6, 2014 why
this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.


                                                                 _________________________________
                                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2014.

                                                                 ___________________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court

1
  The notice of appeal is also signed by the children’s stepfather, Christopher J. However, he was not a party in the
underlying proceedings.
2
  On September 19, 2014, in a different cause number, the trial court signed an order terminating appellant’s rights
to her child, C.J. Appellant Judith R., along with Christopher J. (who is C.J.’s father), filed a notice of appeal in that
trial court cause number. That appeal, docketed as Appeal No. 04-14-00663-CV, is currently pending in this Court.